DETAILED ACTION
This action is responsive to the following communication: The Response After Final Action filed on 11/30/2021.
In the instant application, claims 2, 3 and 15 are cancelled; claims 1, 14 and 20 are amended independent claims; claims 1, 4-14 and 16-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1, 4-14 and 16-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to beer makers and a method for displaying an input interface configured to receive recipe information of a beverage to be made in a fermentation tank; and a controller configured to set a making environment of the beverage based on the received recipe information, and to control a making function of the beverage based on the set making environment. The controller may be configured to receive a recipe check request through the input interface, and to display the recipe information through the display based on the received recipe check request.
Independent claims 1, 14 and 20 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: SUH et al. (“Suh,” US 2018/0129360) teaches a beverage maker apparatus for storing refrigerated ingredients and making a beverage includes a refrigerated storage. The refrigerated storage compartment stores the ingredients including HOLZINGER et al. (US 2018/0180293) teaches a control unit for a cooking appliance. The control unit comprises at least one touch-sensitive display formed as an input-output device. The display is switchable between a control mode and an information mode of the cooking appliance. SUH et al. (“Suh2,” US 2018/0129380) Reese et al. (US 2016/0077678) teaches a mobile terminal includes a wireless communication unit configured to communicate with a beverage-making apparatus; a display unit; an input unit configured to receive a recipe input request for inputting information about a recipe of a beverage for the beverage-making apparatus; and at least one processor. The at least one processor is configured to: in response to the recipe input request, display a recipe input interface for inputting the information about the recipe of the beverage; and based on displaying the recipe input interface, receive recipe information for the beverage through the display recipe input interface. Reese et al. (US 2016/0077678) teaches a food preparation apparatus including a food preparation chamber and multiple food preparation environment control devices for adjusting a food preparation control environment in the food preparation chamber. The food preparation apparatus includes a user interface permitting a user to program a food preparation recipe to be executed by the food preparation apparatus.
However, Suh, Holzinger, Suh2 and Reese do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 14 and 20. For example, the prior arts do not teach of suggest the steps of “in response to selection of the item, display in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected, wherein the characteristic is a level of2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of  carbonic acid of the beer, wherein the level of carbonic acid is set via the characteristic setting screen, wherein the controller is configured to receive the recipe check request while at least one of preparing to make the beer, making the beer, or storing the made beer, wherein the controller is configured to display a preparation screen indicating that the making of the beer is being prepared through the display during a period between a time at which the recipe information is obtained and a time at which the making of the beer is initiated, and wherein the preparation screen comprises a recipe name or a beer name based on the recipe information, a graphic image related to the level of carbonic acid of the beer, and a menu item.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174